DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an erroneous start preventer” in claims 1, 2 and 14 and “an other-vehicle indicator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP 2008-007079) in view of Takahashi et al. (US PG Pub. 20150046054).
Regarding claims 1, 2 and 14, Konno discloses a notification control apparatus (illustrated in fig. 1; The ECU 20 comprising a CPU 35 is for controlling the road surface projection device 1) provided in a vehicle (para. 0025; The road surface projection device 1 according to the present embodiment is provided in the vehicle 41 shown in FIG. 2), the notification control apparatus comprising: 

Konno further discloses an infrared detecting unit that detects infrared rays emitted from the pedestrian (para. 0019) and prompts projection of the crosswalk (para. 0031-0037);
Konno fails to teach an erroneous start preventer that prevents an erroneous start of the vehicle during a projection period.
Takahashi discloses obstacle sensor (obstacle sensor 4 of fig. 3) and an erroneous start preventer that prevents an erroneous start of the vehicle (para. 0022-0023; braking device of the vehicle A further determines whether or not a front obstacle C as shown in FIG. 2. Then, when the front obstacle C exists and also the accelerator opening is 50% or greater while the vehicle A stops or travels at a low speed (when the traveling speed of the vehicle A is 15 km/h or lower, for example), the braking device of the vehicle A suppresses an engine output so as to prevent the vehicle A from starting suddenly (the erroneous-start suppression control)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the notification control system of Konno with the erroneous-start suppression system of Takahashi such that the combination provides when a pedestrian is detected the vehicle stops, then projects an image of a crosswalk and prevents the unintended start of the vehicle; thereby, averting potential collision when the pedestrian is crossing the road in front of the vehicle.

Regarding claim 10, Konno discloses further comprising: an other-vehicle indicator that indicates, to a following vehicle during the projection period of the crosswalk pattern, that the crosswalk pattern is being projected (illustrated in fig. 19).

Regarding claim 11, Konno discloses wherein, when it is detected that an object existing ahead of the vehicle is a pedestrian or a bicycle, the projection controller controls the projection of the crosswalk pattern for the pedestrian or the bicycle (para. 0138; As shown in FIG. 16, when the pedestrian 2 enters the discrimination area 51 from the road shoulder 55 side (Yes in step S23), the CPU 35 generates the image 67 shown in FIG. 7).

Regarding claim 13, Konno discloses a non-transitory storage medium (para. 0073; ROM 33 is for storing a program, message data, and the like for the CPU 35 to execute processing. The ROM 33 stores as a program a program for pedestrian discrimination processing and projection control processing as a moving object discrimination processing described later. The RAM 34 is a working memory for the CPU 35 to store data necessary for processing) storing therein a computer program for causing a computer mounted in a vehicle to execute processing of: controlling projection of a crosswalk pattern onto a road ahead of the vehicle (para. 0074; CPU 35 is for controlling the road surface projection device 1. In the present embodiment, when the main switch 16 is turned off, it is determined that the vehicle 41 has stopped, and the pedestrian discrimination processing program is read from the ROM 33, Perform 
Konno further discloses an infrared detecting unit that detects infrared rays emitted from the pedestrian (para. 0019) and prompts projection of the crosswalk (para. 0031-0037);
Konno fails to teach an erroneous start preventer that prevents an erroneous start of the vehicle during a projection period.
Takahashi discloses obstacle sensor (obstacle sensor 4 of fig. 3) and an erroneous start preventer that prevents an erroneous start of the vehicle (para. 0022; braking device of the vehicle A further determines whether or not a front obstacle C as shown in FIG. 2. Then, when the front obstacle C exists and also the accelerator opening is 50% or greater while the vehicle A stops or travels at a low speed (when the traveling speed of the vehicle A is 15 km/h or lower, for example), the braking device of the vehicle A suppresses an engine output so as to prevent the vehicle A from starting suddenly (the erroneous-start suppression control)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the notification control system of Konno with the erroneous-start suppression system of Takahashi such that the combination provides when a pedestrian is detected the vehicle stops, then projects an image of a crosswalk and prevents the unintended start of the vehicle; thereby, averting potential collision when the pedestrian is crossing the road in front of the vehicle.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP 2008-007079) and Takahashi et al. (US PG Pub. 20150046054) as applied to claim 1 above, and further in view of Lujan et al. (US PG Pub. 20200114813).
Regarding claim 3, Konno as modified by Takahashi discloses a vehicle notification system wherein a projection controller (ECU 20 comprising CPU 35 of para. 0057) that controls projection of a crosswalk pattern onto a road ahead of the vehicle (the CPU 35 is instructed to generate the image 67 as shown in FIG. 7 and further illustrated in figs. 8 and 9); Konno, further discloses in para. 0159-0161; the image projected on the road surface is not limited to this, and an image is generated by selecting some other image patterns from the image patterns of FIGS. 6 (a) to 6 (f) depending on the situation. Further, the image pattern is not limited to the one shown in FIGS. 6 (a) to 6 (f). [0160] The road surface projection device 1 can also change the color of the image projected on the road surface, change the size of the image, and change the brightness depending on the situation. 28-04-2021 27 [0161] Further, when the image is projected on the road surface, the hazard lamp may be blinked or voice guidance may be provided.).
Konno as modified by Takahashi fails to teach wherein the projection controller decides the projection period on the basis of at least one of a road width and an expected crossing speed of a pedestrian.
Lujan discloses wherein the projection controller decides the projection period on the basis of at least one of a road width and an expected crossing speed of a pedestrian (para. 0050; prediction subsystem 404 is configured to predict future paths of objects (e.g., vehicles, people, etc.) in the driving environment based on sensor signals 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the vehicle notification system of Konno and Takahashi with the predictive system of Lujan in order to provide the driver/user with accurate destination arrival times.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP 2008-007079) and Takahashi et al. (US PG Pub. 20150046054) as applied to claim 1 above, and further in view of Arita et al. (US PG Pub. 20170182934).
Regarding claims 4 and 5, Konno as modified by Takahashi discloses a vehicle notification system wherein a projection controller (ECU 20 comprising CPU 35 of para. 0057) that controls projection of a crosswalk pattern onto a road ahead of the vehicle (the CPU 35 is instructed to generate the image 67 as shown in FIG. 7 and further illustrated in figs. 8 and 9); Konno, further discloses in para. 0159-0161; the image projected on the road surface is not limited to this, and an image is generated by selecting some other image patterns from the image patterns of FIGS. 6 (a) to 6 (f) depending on the situation. Further, the image pattern is not limited to the one shown in FIGS. 6 (a) to 6 (f). [0160] The road surface projection device 1 can also change the color of the image projected on the road surface, change the size of the image, and 
Konno as modified by Takahashi fails to teach wherein the projection controller controls projection of information indicating a remaining period of a predetermined projection period.
Arita discloses wherein the projection controller controls projection of information indicating a remaining period of a predetermined projection period (illustrated in figs. 23, 23 and 60-63) and decreases in length according to the time remaining (para. 0209; a graphic object indicating remaining time is formed of a rectangular graphic object (hereinafter called a "bar") as a constituent element (hereinafter called an "elemental graphic object") and remaining time is indicated by the number of bars, as shown in FIG. 60).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the vehicle notification system of Konno and Takahashi with the indicator bar illustrated by Arita in order to inform the pedestrian to be cautious when crossing the road (Arita; para. 0103).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP2008007079A) and Takahashi et al. (US PG Pub. 20150046054) as applied to claim 1 above, and further in view of Basson et al. (US PG Pub. 20090146841).
Regarding claims 6 and 7, Konno as modified by Takahashi discloses wherein the projection controller changes an aspect of the crosswalk pattern such that the 
Konno as modified by Takahashi fails to explicitly teach wherein the pattern changes during a disappearance grace period set to commence after expiration of a predetermined projection period is different from the aspect of the pattern during the predetermined projection period.
Basson discloses herein the pattern changes (para. 0064; “Flashing walk” changes to “Don’t walk”) during a disappearance grace period set (para. 0064; addition to pedestrian walking speed, the width of the street or road is factored into controlling the time duration of " flashing walk/don't walk and vehicle traffic light status) to commence after expiration of a predetermined projection period is different from the aspect of the pattern during the predetermined projection period.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the notification system of Konno and Takahashi with the warning system of Basson in order to alert pedestrians that time is running out.

Regarding claim 8, Konno as modified by Takahashi discloses wherein the projection controller changes an aspect of the crosswalk pattern such that the aspect of the crosswalk pattern (para. 0160; road surface projection device 1 can also change the color of the image projected on the road surface, change the size of the image, and change the brightness depending on the situation.).

Basson discloses wherein the projection controller decides the disappearance grace period on the basis of at least one of a road width and an expected crossing speed of a pedestrian (para. 0064; "flashing walk/don't walk" and the status of vehicle traffic lights are adjusted to respond to the pedestrian walking speed as previously defined. Again, this allows slow moving pedestrian to cross the street safely. It is clear that, in addition to pedestrian walking speed, the width of the street or road is factored into controlling the time duration of " flashing walk/don't walk and vehicle traffic light status).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the notification system of Konno and Takahashi with the warning system of Basson in order to alert pedestrians that time is running out.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP2008007079A) and Takahashi et al. (US PG Pub. 20150046054) as applied to claim 1 above, and further in view of Tatara et al. (US PG Pub. 20180319325).
Regarding claim 9, Konno as modified by Takahashi discloses further comprising: a projection determiner (image processing unit 32 of fig. 1) that determines upon stopping when a crosswalk pattern is to be projected, wherein the projection controller controls the projection of the crosswalk pattern when the projection determiner determines that the crosswalk pattern is to be projected (the CPU 35 is 
Konno as modified by Takahashi fails to teach wherein the determiner projects an image upon the detection of a road sign.
Tatara discloses a controller (vehicle control unit 3 of fig. 2) that decides upon the detection of a road sign to stop the vehicle (para. 0088; when it is determined from the surrounding environment information that a front obstacle such as a broken car or a stop sign exists in front of the vehicle 1, the vehicle control unit 3 may determine that the vehicle 1 should be stopped).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the notification control system of Konno and Takahashi with the vehicle control unit of Tatara such that the combination provides when a road sign is detected the vehicle is stopped and a crosswalk pattern is projected; hence, allowing pedestrians awaiting stoppage of the vehicle to proceed across the road; thereby, averting a potential collision when the pedestrian is crossing the road in front of the vehicle.

Allowable Subject Matter
Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 12 that was found to be allowable wherein, when a pedestrian or a bicycle crossing the road is detected ahead of the vehicle after 

Examiner cites CN 109598942  Abstract: During red light running of the electric bicycles, the cameras can perform automatic detection, snapshot and report to a large-screen display or traffic monitoring platform connected with the traffic cameras at the first time, so as to warn people driving the electric bicycles to better comply with the traffic safety law, and reduce the occurrence of traffic accidents caused by the illegal use of the electric bicycles; and on-the-spot warning is given to people driving electric bicycles crossing the stop lines; however, the date does not qualify as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        30 April 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882